                   Case 1:20-cv-03519-VEC Document 14
                                                   13 Filed 07/01/20 Page 1 of 1


                                                                                    USDC SDNY


MEMO ENDORSED
                                                                                    DOCUMENT
                                             LAW OFFICE OF                          ELECTRONICALLY FILED
                                        JEFFREY FLEISCHMANN, P.C.                   DOC #:
                                              150 Broadway, Suite 900               DATE FILED: 7/1/2020
                                               New York, N.Y. 10038

         JEFFREY FLEISCHMANN                                   Telephone: (646) 657-9623
                                                                Facsimile: (646) 351-0694
         ______________________________________________________________________________

                                                       July 1, 2020

         Via ECF:
         Hon. Valerie Caproni
         United States District Judge
         40 Foley Square
         New York, NY 10007

                        Re:    EMA Financial, LLC v. WOD Retail Solutions, Inc.
                               20-cv-03519-VEC

         Dear Judge Caproni:

         We represent plaintiff EMA Financial LLC (“EMA”). We write to request an adjournment of
         the Initial Conference, scheduled for June 26, 2020, and the related deadlines for submission
         of the Joint Proposed Case Management Plan and Discovery Order.

         Defendant WOD Retail Solutions, Inc. (“WODI”) was served with the summons and
         complaint on June 1, 2020 (Dckt. 7) making its answer due on June 23, 2020. However,
         WODI never answered and on June 26, 2020 the clerk entered a certificate of default. Dckt.
         12. Accordingly, we expect to proceed with a motion for default promptly.

         This is the second request for an adjournment of the Initial Conference.


         We thank the Court for its consideration.

                                         Respectfully submitted,

 Application GRANTED. The initial               THE LAW OFFICE OF JEFFREY FLEISCHMANN
 pretrial conference is adjourned to            Attorney for EMA Financial LLC
 August 7, 2020 at 10:00 a.m.
                                                By: /s/ Jeffrey Fleischmann
 SO ORDERED.                                           Jeffrey Fleischmann


                                  7/1/2020
                                                          1
 HON. VALERIE CAPRONI
 UNITED STATES DISTRICT JUDGE
